DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application/Amendment/Claims
Claims 16, filed 5 March 2020, are pending, and are the subject of the present Official action.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/285,700, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
 Particular attention is drawn to the phrase "between [a/the] neurogenic niche and the site of injury" as recited in the independent claims 1 and 9, which is considered to lack support in the instant specification. There is no ipsis verbis support in the instant specification for this phrase. While ipsis verbis support is not required, there is no equivalent language that may otherwise be reasonably considered to provide support either. 
The specification teaches that administration of MSC-NICD cells results in the formation of biological bridges between the neurogenic niche in the subventricular zone (SVZ) and the injured brain site that are characterized by a stream of the transplanted cells (which the specification terms “biobridges”). The specification teaches that transplanted SB623 cells initially form a pathway between the neurogenic SVZ and the injured cortex that facilitated later migration of host neurogenic cells from the neurogenic niche to the site of brain injury, and over time the grafted cells are replaced by newly formed host cells. Few-to-no transplanted cells remain in the biobridge. Thus, while it appears that cells of the invention migrate post-administration to form a biobridge between the neurogenic niche and the site of brain injury, the specification does not appear to teach selecting this site for cell administration, and does not teach selecting a site of administration based upon the location of the neurogenic niche and the site of injury at all. The specification appears to be silent with regard to any guidelines for selecting a site of administration based upon the location of the injury site relative to the neurogenic niche in any regard.
The specification teaches that administration of cells of the invention can be performed by administration generally into the brain generally, the cortex generally, or into the peri-injured area, medial cortex, striatum, or hippocampus. Administration can include parenteral administration, e.g., intrapulmonary, intravenous, intra-arterial, intra-ocular, intra-cranial, sub-meningial, or subcutaneous administration, including formulations encapsulated in micelles, liposomes or drug-release capsules (active agents incorporated within a biocompatible coating designed for slow-release); ingestible formulations; formulations for topical use, such as eye drops, creams, ointments and gels; and other formulations such as inhalants, aerosols and sprays.  
Example 3 provides the only exemplified administration of MSC-NICD cells, and teaches injection into the peri-injured area targeting the medial cortex (from paragraph [0088] of the instant specification): 
[0088] Of the animals subjected to TBI, only those having the following degree of behavioral impairment at Day 7 post-TBI were selected for transplantation studies: at least 75% bias swing activity in the EBST; 30 seconds or less staying time on the Rotorod; and a mean Bederson score of at least 2.5. Those animals that were selected were randomly assigned either to a group receiving SB623 transplants (n=20) or to a group receiving vehicle infusion (n=20). The target area for transplantation was the medial cortex, which corresponded to the peri-injured cortical area based on previously established target sites for similar stereotaxic implants. 

Here, it is noted that there is no teaching for the user to select a location for administering the cells based upon the positions of the neurogenic niche and the injury site. Applicant’s response points to paragraphs [0011] and [0012] for support, which are reproduced here:
[0011] The inventors have also discovered that the beneficial effects of SB623 cell transplantation, in the treatment of TBI, result from the formation of a biological bridge ("biobridge") between the neurogenic niche in the subventricular zone (SVZ) and the injured brain site. This biobridge, which has been visualized immunohistochemically and laser-captured, initially expressed high levels of extracellular matrix metalloproteinases and was characterized by a stream of the transplanted cells. At later times after transplantation, the grafted cells were replaced by newly formed host cells, and few-to-no transplanted cells remained in the biobridge. Thus, the transplanted SB623 cells initially formed a pathway between the neurogenic SVZ and the injured cortex that facilitated later migration of host neurogenic cells from the neurogenic niche to the site of brain injury. [0012] This sequence of events reveals a novel method for treatment of TBI; namely, transplantation of SB623 cells, which form transient pathways for directing the migration of host neurogenic cells. That is, the transplanted SB623 cells initially form a biobridge between a neurogenic niche and the site of injury; but once this biobridge is formed, the grafted cells are replaced by host neurogenic cells which migrate to the injury site. These findings reveal that long-distance migration of host cells from a neurogenic niche to an injured brain site can be achieved through transplanted SB623 cells serving as biobridges for initiation of endogenous repair mechanisms. 

As can be seen, the present specification does not teach the anatomic location that such cells were administered to result in the formation of a biobridge. In other words, these paragraphs do not direct the user to select the site of administration based upon knowledge of the location of a neurogenic niche to the site of injury. Rather, these paragraphs merely teach that such cells, once administered to a locus, result in the formation of a biobridge. Furthermore, while the specification teaches that administration of cells of the invention can be performed by administration inter alia into the brain generally, the cortex generally, or into the peri-injured area, medial cortex, striatum, or hippocampus, one of ordinary skill in the art would understand that stem/progenitor cells have remarkable homing abilities, capable of migrating substantial distances to sites of injuries. Evidence demonstrating the formation of a biobridge does not constitute a suggestion to administer cells to an area between a neurogenic niche and a site of injury, particularly in the absence of a specific teaching to do so. Accordingly, since there appears to be no specific teaching to this effect, priority to anything other than the filing date of the instant application (i.e. 5 March 2020) is denied therefore.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 6, 7, 9-12, 14 and 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Favory et al. (“Favory”; Journal of Neurotrauma. June 2010, 27(5): A-7, abstract #15; applicants IDS filed 5 March 2020, # 59). 
Favory teaches the use of adult stem cells derived from bone marrow (BMSC; as in claims 1 and 9, step “(a)”) to treat traumatic brain injury (TBI; as in claims 2 and 10) comprising transplanting BMSCs genetically modified with the intracellular domain of the Notch1 (NICD; as in claims 1 and 9, step “(b)”) gene into a rat model of TBI referred to as controlled cortical impact (CCI; as in claims 3 and 11). Prior to transplant, NICD-expressing BMSCs were also transduced with GFP and grown (i.e. selecting cells that comprise the polynucleotide of (b) required of claims 1 and 9, step “(c)”). Favory teaches injection of cells “derived” from neurospheres, which is considered to read on withdrawing selection (as in claims 1 and 9, steps “(d)” and “(e”)) Favory teaches transplanting these cells by intracranial injection made posterior to the injured cortex or within the dorsolateral striatum (i.e. cortex as recited in claims 7 and 15). 
Favory teaches that cell transplantation into the striatum appears to be a particularly good site for transplant survival. Neuroanatomically, the caudate nucleus of the striatum is immediately adjacent to the subventricular zone of the lateral ventricles, the latter comprising a neurogenic niche (see paragraph [0004]), and injection at this site meets the requirement for administration of cells between a neurogenic niche and the site of injury. Similarly, Favory may also be considered to teach administration at the site of injury which is reasonably considered between a neurogenic niche and the site of injury for the same reasons. The claims’ recitation of proliferation and/or migration of neurogenic cells from a neurogenic niche is an inherent feature of implanting NICD-transduced MSCs at a site of brain injury or implantation into the striatum as taught by Favory and substantiated by the evidence presented in the present specification. The claims are thus anticipated.

Claims 1, 2, 4, 5, 8-10, 12, 13 and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mori et al. (“Mori”; WO 2009/023251; applicant’s IDS). 
Mori teaches making human bone marrow adherent stem cells (page 9, starting at line 9) that comprise a transfected polynucleotide comprising a sequence encoding a Notch intracellular domain (NICD; see pages 3 and 16 for example), and transplanting such NICD-expressing MSCs to treat human neural disorders such as brain trauma. See at least page 11, last paragraph, and page 13, second full paragraph. Mori teaches delivery at the site of injury at page 11, beginning at line 6, which is considered to reach “introducing” between a neurogenic site and site of injury, since some cells would be expected to migrate in a concentric pattern from the injection site, which would naturally place some cells between a neurogenic site and site of injury. Mori teaches selecting NICD-expressing MSCs at pages 16-18, and particularly in examples 2 and 3, and further culturing selected cells in the absence of selection at page 17 starting at line 20. The invention is thus anticipated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633